     Case 2:17-cr-00070 Document 77 Filed 09/24/20 Page 1 of 3 PageID #: 231



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:17-00070

HERSHEL ALVIN VANHOOSE


                       MEMORANDUM OPINION AND ORDER

           In Charleston, on September 22, 2020, came the defendant,

Hershel Alvin Vanhoose, in person and by counsel, Mark A.

Atkinson; came the United States by Jennifer Rada Herrald,

Assistant United States Attorney; and came Senior United States

Probation Officer Douglas W. Smith, for a hearing on the petition

to revoke the defendant's term of supervised release.

           The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on September 1, 2020.             The court

advised the defendant that, pursuant to Rule 32.1(b) of the

Federal Rules of Criminal Procedure, he has the right to a

hearing and assistance of counsel before his term of supervised

release could be revoked.        Whereupon the defendant admitted to

the charges in the petition.         The court found the charges were

established by a preponderance of the evidence.

           Having heard arguments of counsel, the court found that

the Guideline imprisonment range for the revocation of supervised

release upon such grounds was 12 to 18 months.             The court further
   Case 2:17-cr-00070 Document 77 Filed 09/24/20 Page 2 of 3 PageID #: 232



found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and supervised

release are policy statements only and are not binding on the

court.   Thus, the court stated that the relevant statutory

provision is 18 U.S.C. § 3583(e)(3), which provides a maximum

term of imprisonment of two years.        Neither party objected to the

Guideline range and statutory penalty as determined by the court.

The court found that there was sufficient information before the

court on which to sentence defendant without updating the

presentence investigation report.

           After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

he is to be incarcerated for a term of eighteen (18) months.                 The

court recommended that defendant NOT be incarcerated at FCI

Hazelton.    Upon completion of his term of incarceration, the

defendant will not be subject to any further term of supervised

release.

           In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate


                                     2
   Case 2:17-cr-00070 Document 77 Filed 09/24/20 Page 3 of 3 PageID #: 233



sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.        The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

         The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.     The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.             The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

         The defendant was remanded to the custody of the United

States Marshals Service.

         The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

         IT IS SO ORDERED this 24th day of September, 2020.

                                   ENTER:

                                             David A. Faber
                                             Senior United States District Judge
                                     3
